                                                   U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District ofNew York

                                                   The Silvio J Mollo Building
                                                   One Saint Andrew's Plaza
                                                   New York, New York 10007




BYECF

The Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New Yark 10007

       Re:




         On December 19, 2019, defendant Marino Amaya Duque was extradited from Colombia to
the United States to face the charges in this case. He appeared the following day before Judge Fox,
was presented and arraigned, and time was excluded under the Speedy Trial Act between December
20, 2019 and January 9, 2020. The Government respectfully requests that the Court schedule an
initial conference in this case when convenient for the Court. The Government understands, from
Your Honor's Chambers, that January 9, 2020 at 11:00 a.m. may be a convenient time for the Court,
and both parties are available at that time.


                        ------..-k                      Very truly yours,

                'ff                                     GEOFFREY S. BERMAN
             .,"\TICALLY FILED                          United States Attorney for the
                                                        Southern District of New York

                     6?
                l:
                                                 By:    l~
                                                          11c.    fJ
                                                                        ~
                                                                       tl   J5.   1!!
                                                        Michael D. Neff
                                                        Assistant United States Attorney
                                                        (212) 637-2107


cc:    Kenneth Montgomery, Esq. (via ECF)
